Case:20-00055-EAG Doc#:44-21 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                          Exhibit 21 Page 1 of 5




                  EXHIBIT 7
Case:20-00055-EAG Doc#:44-21 Filed:06/08/20 Entered:06/08/20 19:33:49                     Desc:
                          Exhibit 21 Page 2 of 5


                                                               OMB Control Number: 3245-0407
                                                                    Expiration Date: 9/30/2020

                        CARES Act Section 1102 Lender Agreement

________________________________________ (“Lender”) hereby agrees as a condition and in
consideration of authorization by the United States Small Business Administration (“SBA”) and
the Department of Treasury for Lender to make Paycheck Protection Program SBA-guaranteed
financing available as part of the Coronavirus Aid, Relief, and Economic Securities Act
(“CARES Act”) (P.L. 116-136) to eligible recipients, as follows (the “Agreement”):

1. Lender Eligibility Requirements.

Federally insured depository institutions, federally insured credit unions, and Farm Credit
System institutions (other than the Federal Agricultural Mortgage Corporation) are eligible to
participate in the Paycheck Protection Program unless they currently are designated in Troubled
Condition by their primary federal regulator or are subject to a formal enforcement action by
their primary federal regulator that addresses unsafe or unsound lending practices.

Lender attests that it is:
                                                                                Initial below
 A federally insured depository institution; OR
 A federally insured credit union; OR
 A Farm Credit System institution (other than the Federal Agricultural
 Mortgage Corporation) that applies the requirements under the Bank
 Secrecy Act and its implementing regulations as a federally regulated
 financial institution, or functionally equivalent requirements.

Lender attests that it is NOT:
                                                                                Initial below
 Designated in Troubled Condition by its primary federal regulator
 Subject to a formal enforcement action by its primary federal regulator
 that addresses unsafe or unsound lending practices

Lender Information:
 Institution Name:
 Headquarters (City, State):
 Primary Federal Regulator (check one):                                       FRB
                                                                             FDIC
                                                                              OCC
                                                                             NCUA
                                                                              FCA
 Lender Identifier (provide any that apply)
                                                      RSSD ID:
                                                      FDIC Certificate ID:
                                                      OCC Charter No.:
                                                      NCUA Charter No.:
SBA Form 3506 (04-20)
Case:20-00055-EAG Doc#:44-21 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 21 Page 3 of 5



2. Application for Guaranty. This Agreement governs only “covered loans,” duly approved
under delegated authority hereafter for guaranty by SBA, that are subject to the Paycheck
Protection Program under the CARES Act, section 7(a)(36) of the Small Business Act, any rules
or guidance that has been issued by SBA implementing the Paycheck Protection Program, or any
other applicable Loan Program Requirements, as defined in 13 CFR § 120.10, as amended from
time to time (collectively “PPP Loan Program Requirements”).

3. Approval of Guaranty. Lender will process and approve covered loans under delegated
authority from SBA. Lender assumes all obligations, responsibilities, and requirements
associated with delegated processing of covered loans made under the Paycheck Protection
Program. Any change in the terms or conditions stated in the loan authorization shall be made in
accordance with PPP Loan Program Requirements. For purposes of making covered loans to an
eligible recipient under the Paycheck Protection Program, Lender is responsible, to the extent set
forth in the PPP Loan Program Requirements, for all decisions concerning the eligibility
(including size) of a borrower for a covered loan. Lender may issue a covered loan approved
under PPP procedures without prior SBA review and approval of the processing and
underwriting of the loan by executing a PPP Authorization.

4. Closing and Disbursement of Covered Loans. Lender must close and disburse each covered
loan in accordance with the terms and conditions of the PPP Authorization and PPP Loan
Program Requirements. Lender must ensure that a note and all other Loan Documents (as
defined in this paragraph) and additional documents are properly executed and take such other
actions necessary to fulfill the requirements of the Paycheck Protection Program. SBA is
entitled, at any time, to examine and obtain copies of all notes, certifications and documentation
(herein, collectively, called “Loan Documents”), and all other records held by Lender which
relate to covered loans made pursuant to the Paycheck Protection Program.

5. Administration of Covered Loans. Lender will hold the Loan Documents and receive all
payments of principal and interest unless Lender is required to transfer or assign the note to SBA
or a third party at SBA’s direction. Lender must service and liquidate all covered loans made
under the Paycheck Protection Program in accordance with PPP Loan Program Requirements.
Except when SBA directs otherwise, all servicing actions will be the responsibility of Lender,
which must follow accepted standards of loan servicing employed by prudent lenders.

6. Purchase by SBA. By making any written demand that SBA purchase the guaranteed portion
of a loan, Lender will be deemed thereby to certify that the covered loan has been made, closed,
serviced, and liquidated in compliance with the Paycheck Protection Program and PPP Loan
Program Requirements. This Agreement will remain in full force and effect with respect to the
covered loan after any purchase.

7. Prohibited Fees. Other than a fixed interest rate of 1.0% on the covered loan, Lender is not
permitted to charge or receive any bonus, fee, prepayment penalty, commission or other payment
or benefit from a borrower in connection with the making or servicing of any covered loan under
the Paycheck Protection Program.

8. Termination.

SBA Form 3506 (04-20)
Case:20-00055-EAG Doc#:44-21 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 21 Page 4 of 5


A. A Lender’s authority to make a covered loan under this Agreement will terminate on July 1,
   2020. Either party may also terminate this Agreement upon not less than 10 days written
   notice by certified mail to the other party. Termination will not affect the guaranty of any
   covered loan previously authorized by SBA under the Paycheck Protection Program. It is
   understood and agreed that Lender shall continue to comply with the Paycheck Protection
   Program and PPP Loan Program Requirements with respect to any covered loan previously
   authorized by SBA, including but not limited to the servicing and liquidation of such covered
   loans. Termination by either party will not affect in any way Lender’s continuing obligation
   to comply with this Agreement, the Paycheck Protection Program, and all PPP Loan Program
   Requirements with respect to any covered loan previously authorized by SBA under this
   Agreement. If this Agreement is terminated by either Lender or SBA, Lender hereby agrees
   that SBA may in its sole discretion transfer some or all of the covered loans and/or the
   servicing and liquidation of such covered loans and related fees or income to SBA or another
   entity approved by SBA. If SBA requires the transfer of Lender’s covered loans, Lender
   must cooperate with SBA to transfer responsibility for servicing and liquidating of such
   covered loans.

B. The guaranty of any covered loan will be automatically terminated if Lender does not submit
   to SBA a demand to purchase the guaranty or a request to extend the maturity within one
   year after the maturity of the note.

9. Assignment. Lender may only assign or transfer its rights and obligations under this
   Agreement with SBA’s prior written consent, which SBA may withhold in its sole discretion.

10. Interpretation of this Agreement.
A. This Agreement is subject to 7(a)(36) of the Small Business Act, including the Paycheck
   Protection Program and PPP Loan Program Requirements and will be interpreted and
   construed subject to, and to give full effect to, the broad scope of SBA’s power and authority
    under the Small Business Act and those requirements. Lender consents and agrees to all
    rights and remedies available to SBA under the Small Business Act, the Paycheck Protection
    Program and PPP Loan Program Requirements, as each of those are amended from time to
    time, and any other applicable law.

B. To the best of its knowledge, Lender certifies that it is in compliance and will maintain
   compliance with all applicable requirements of the Paycheck Protection Program, and PPP
   Loan Program Requirements.

C. Lender understands that SBA’s rights and powers under the Small Business Act, the
   Paycheck Protection Program and PPP Loan Program Requirements are in addition to, and
   exist independent of, this Agreement, and that nothing in this Agreement may be asserted
   against SBA under any circumstances to delay or prevent SBA’s full exercise of its rights
   under applicable law.

D. Lender agrees to hold SBA harmless for any action taken by SBA in enforcing this
   Agreement, the Small Business Act, the Paycheck Protection Program and PPP Loan
   Program Requirements against Lender for any covered loan made under this Agreement.


SBA Form 3506 (04-20)
Case:20-00055-EAG Doc#:44-21 Filed:06/08/20 Entered:06/08/20 19:33:49                    Desc:
                          Exhibit 21 Page 5 of 5


E. Lender agrees that any modification to this Agreement to be asserted against SBA or any
   exemption to be claimed from any provision of the Small Business Act, the Paycheck
   Protection Program, or PPP Loan Program Requirements is invalid, null, and void unless it is
   made in writing by an official of SBA authorized to grant such modification or exemption
   and was made after full disclosure to SBA of all material facts and circumstances.

F. This Agreement is to be interpreted under and construed in accordance with federal law.

G. This Agreement will inure to the benefit of, and be binding upon, the Lender’s authorized
   successors and assigns.

By signing below, I hereby certify that I have the authority to execute this Agreement for the
Lender on whose behalf I am signing, and that all representations made are true and correct to
the best of my knowledge. I further acknowledge that on behalf of the Lender I have also
submitted an Incumbency Certificate attached hereto. I further acknowledge that any false
statements made to the U.S. Small Business Administration and Department of the Treasury can
result in criminal prosecution under 18 U.S.C. 1001, 15 U.S.C. 645, and other provisions and
imposition of civil money penalties under 31 U.S.C. 3729.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement.

______________________________________
Name of Lender

______________________________________                     ______________________
Signature                                                  Date

______________________________________
Name and Title


ATTEST/WITNESS

I, _________________________________, hereby represent and warrant that I am a duly
elected or appointed Secretary or Officer of __________________________________ (the
“Lender”) and that ____________________________________________ is duly authorized and
has the legal capacity to execute this Agreement on behalf of the Lender.

                              Signature:    ______________________________________

                        Name and Title:     ______________________________________

Attachment: Incumbency Certificate

Transmit executed SBA Form 3506 (04-20) and Attachment to DelegatedAuthority@sba.gov.


SBA Form 3506 (04-20)
